Notice of Pre-AIA  or AIA  Status
The present application, filed on or after     March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 10-13 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 was filed after the mailing date of the non-final Office Action on September 29, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable: 
9,884,873 (see especially claims 1 and 2 in the patent and the 2nd crystalline form listed in each of instant claims 12 and 13); and 
over claims 1-10 of U.S. Patent No. 10,604,530 (see especially claims 1 and 2 in the patent and the 1st crystalline form listed in each of instant claims 12 and 13).  Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the patents claim at least one crystalline form which anticipates the instant currently claimed invention.
U.S. Patent No. 9,884,873 and U.S. Patent No. 10,604,530 claim various crystalline forms of phosphate salts of methyl {(2S)-l-[(2S,5S)-2-(9-{2-[(2S,4S)-l-{(2R)-2-[(methoxycarbonyl)amino]-2-phenylacetyl}-4-(methoxymethyl)pyrrolidin-2-yl]-lH-imidazol-5-yl}-1, 11-dihydroisochromeno[4’,3’:6,7] naphtho[1,2-d]imidazol-2-yl)-5-methyl pyrrolidin-l-yl]-3-methyl-l-
The instant application is a continuation of Application No. 15/845,837, which matured to U.S. Patent No. 10,604,530, which is a continuation of Application No. 15/459,785, which matured to U.S. Patent No. 9,884,873, which is a continuation of Application No. 14/733,101, which matured to U.S. 

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered.  Applicant argues that the claimed subject matter in newly submitted claims 10-13 do not overlap with the claims in either U.S. Patent No. 9,884,873 or U.S. Patent No. 10,604,530.  
In response, it is disagreed that there is no overlap between the newly added claims and the claims in the patents.  The newly added claims (claims 10-13) are anticipated and/or rendered obvious over the claims in each of the patents as detailed above.  Therefore, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 22, 2021
Book XXIII, page 4